HEALY, Circuit Judge.
Appellant, an inmate of Alcatraz prison, sued to enjoin the warden from interfering with his use of the mails to write his attorney. The warden moved for a dismissal for failure of the bill to state facts entitling the complainant to relief. The appeal is from a judgment of dismissal responsive to the motion.
The pleading alleged that complainant has certain actions pending in the District of Columbia and in Georgia in which he is represented by one Laughlin, a member of the bar. On December 5, 1945, he placed a letter in the regular mail depository addressed to Laughlin, and the letter was returned by the warden with a notice that all of complainant’s mailing privileges were suspended. In an amendment it was alleged that on December 13, 1945, complainant was notified that his mailing rights had been restored, but that four days later another letter to Laughlin was rejected and returned by the warden. Neither letter is set out in the complaint nor is the nature or substance thereof stated.
Counsel for the warden insists that under the provisions of 18 U.S.C.A. § 753a, the restriction of mailing privileges of prison inmates involves the exercise of administrative discretion with which the courts have no authority to interfere. So far as pertinent the statute reads: “The Bureau of Prisons shall have charge of the management and regulation of all Federal penal and correctional institutions and be responsible for the safe-keeping, care, protection, instruction, and discipline of all persons charged with or convicted of offenses against the United States * *
We need not inquire what if any authority the courts have in the premises. The complaint was properly dismissed for failure to state facts sufficient to entitle appellant to relief. The contents of the letters may have involved a gross breach of prison discipline — may, indeed, have been wholly unrelated to the cases in which Laughlin was acting as appellant’s counsel; and in the absence of allegations showing the contrary we are obliged to assume that such was the case. Laughlin v. Cummings, 70 App.D.C. 192, 105 F.2d 71.
Affirmed.